Title: From George Washington to Samuel Vaughan, 12 September 1786
From: Washington, George
To: Vaughan, Samuel



Dr Sir,
Mount Vernon 12th Septr 1786.

A few days ago I had the honor to receive your favor of the 22d ulto.
At the same time that I regret not having had the pleasure of testifying under my own roof the respect & regard I had imbibed for your Lady & family before their departure from this Continent, I beg you to be assured that every wish which I can offer for a short & agreeable passage, & happy meetings with their friends in England, attends them. Although I can now no longer look for the pleasure of the Ladies companies at this seat of my retirement, I will not despair of seeing you at it, when it can be made to comport with your other pursuits. It is unnecessary I persuade myself to repeat the assurances of the pleasure it would give me you, or such of your family as remain in this Country, here, or of the sincere esteem & respect with which I have the honor to be &c.

G: Washington

